Case 7:21-cr-00337-PMH Document 38 Filed 06/14/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
~against-
21 Cr. 337 ()
Arthur Reynolds
Defendant.
x

 

Defendant Click or tap here to enter text. hereby voluntarily consents to participate in the
following proceeding via videoconferencing or Kx] teleconferencing:

C) Initial Appearance Before a Judicial Officer

| Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

I Guilty Plea/Change of Plea Hearing

4 Bail/Detention Hearing

 

 

x] Conference Before a Judicial Officer - Assignment of Counsel
Arthur Reynolds by Deeteyentd. Er eed inte Eroky
Defendant's Signature Defendant’s Counsel’s Sig@ature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Arthur Reynolds Susanne Brody
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

june 14, 2021 UJ

Date Honorable Philip M. Halpern

United States District Court Judge
Southern District of New York
